Gillis, J.
(dissenting). I respectfully dissent. Viewing the evidence in the light most favorable to plaintiff, I believe that reasonable jurors could disagree on the issues whether defendant-appellee’s article was true and whether it was published with actual malice. Therefore, I believe that the trial court improperly granted defendant-appel*694lee’s motion for a directed verdict which was made when plaintiff rested, but granted after the jury returned a verdict in plaintiffs favor against defendant-appellee for $35,000.
Hence, I would reverse the trial court’s order granting defendant-appellee’s motion for a directed verdict and reinstate the jury’s verdict.